Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (hereafter “Agreement”) is entered into among Michael
Anthofer (the “Executive”), Tessera Technologies, Inc., a Delaware corporation,
and Tessera Global Services, Inc., a Delaware corporation (together, the
“Company”) (collectively referred to herein as the “Parties”), effective as of
August 14, 2012 (the “Effective Date”).

WHEREAS, the Executive executed that certain offer letter dated September 5,
2008, a Severance Agreement, dated as of April 3, 2009, an Amended and Restated
Change in Control Severance Agreement, dated April 3, 2009, and an Amendment to
Change in Control Severance Agreement, dated February 15, 2011 (collectively the
“Earlier Employment Agreements”);

WHEREAS, the Parties hereby terminate the Earlier Employment Agreements without
cause or liability and supersede and replace the Earlier Employment Agreements
with this Separation Agreement.

WHEREAS, Executive entered into an Indemnification Agreement dated July 27,
2012, which provides for the indemnification of Executive and the advancement of
expenses, among other things;

WHEREAS, Executive is further entitled to indemnification and the advancement of
expenses pursuant to the Company’s certificate of incorporation and bylaws, as
currently in effect (the “Organizational Documents”) and is a named beneficiary
and indemnitee under various insurance policies, including the Company’s
director and officer insurance policy (the “Insurance Policies”);

WHEREAS, Executive and the Company have agreed that Executive’s employment with
the Company will terminate effective as of 11:59 p.m. Pacific Time on the
Effective Date (the “Employment Termination Date”);

WHEREAS, the Company desires to retain Executive to provide consulting services
to the Company following the Employment Termination Date and wishes to provide
Executive with certain compensation and benefits in return for Executive’s
services;

WHEREAS, the parties intend and expect that the level of services Executive may
perform for or on behalf of the Company following the Employment Termination
Date, under this Agreement or otherwise, will permanently decrease to a level
that is less than 20% of the average level of services he performed over the
36-month period immediately preceding the Employment Termination Date; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company, including, but not limited to, any and all claims arising
out of or in any way related to Executive’s employment with or separation from
the Company;



--------------------------------------------------------------------------------

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, Executive and the Company
hereby agree as follows:

1. Term of Services.

(a) The Parties acknowledge that the Employment Termination Date will constitute
Executive’s “separation from service” with the Company as such term is defined
in Treasury Regulation Section 1.409A-1(h) and any successor provision thereto
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Effective as of the Employment Termination Date, Executive hereby
resigns his employment with the Company and all officer positions he holds with
the Company or any parent or subsidiary.

(b) Consulting Period. During the period (i) commencing on the Employment
Termination Date and (ii) ending on August 31, 2013, unless terminated earlier
pursuant to this Agreement (such period, the “Consulting Period”), Executive
shall provide consulting services to the Company. The date on which the
Consulting Period ends shall be referred to herein as the “Consulting
Termination Date.” Executive’s consulting services pursuant to this Section 1(b)
shall automatically terminate on the Consulting Termination Date, unless
terminated earlier pursuant to this Agreement. Executive may terminate the
Consulting Period (and his obligation to provide consulting services), with or
without cause, upon delivery of written notice to the Company; provided,
however, that if Executive terminates the consulting arrangement specified
herein prior to the Consulting Termination Date, for any reason (other than for
Good Reason (as defined below) or as a result of Executive’s death or Disability
(as defined below)), he shall forfeit any rights to further compensation
pursuant to Sections 3, 4 or 5 of this Agreement. The Consulting Period may be
extended upon mutual written agreement of Executive and the Chief Executive
Officer of the Company, provided that any such extension specifically provides
that it is intended to amend this Section 1(b). “Good Reason” shall mean any
action or inaction that constitutes a material breach by the Company or any
successor or affiliate of its obligations to Executive under this Agreement
without Executive’s written consent. “Disability” shall mean Executive’s
inability to perform the essential functions of his position as described in
this Agreement, with or without reasonable accommodation, for a period of at
least sixty (60) days due to his physical or mental impairment.

2. Scope of Services.

(a) During the Consulting Period, Executive shall devote such percentage of his
business time and effort to the performance of his services hereunder as shall
be reasonably requested or directed from time to time by the Chief Executive
Officer of the Company and shall provide such additional information, advice and
assistance concerning matters that are within the scope of Executive’s knowledge
and expertise, not to exceed in the aggregate thirty-two (32) hours in any
thirty (30) day period. Executive’s advice shall be of an advisory nature and
the Company shall not have any obligation to follow such advice. Executive
agrees to perform the consulting services and any other obligations or
activities hereunder in accordance with (x) the terms of this Agreement, (y) all
applicable laws, and (z) all Company policies and procedures provided to
Executive in connection with Executive’s performance under this Agreement.

 

-2-



--------------------------------------------------------------------------------

(b) Executive generally shall be available to provide services under this
Agreement during normal business hours (“normal business hours” being 9:00 a.m.
to 5:00 p.m. Pacific Time on any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of California or is a day
on which banking institutions located in California are authorized or required
by law or other governmental action to close). Executive shall make himself
available to and shall perform his consulting services reasonably following the
request by Company but at such particular times and places and using such
methods as Executive determines. Executive shall fulfill his responsibilities
under this Agreement by providing such services by telephone and e-mail, as
Executive may reasonably determine. The Company shall reasonably accommodate
Executive’s schedule when requesting Executive’s assistance pursuant to this
Section 2(b). During the Consulting Period, Executive shall be entitled to the
continued use of his Company-provided laptop computer, iPad and mobile phone,
and such technical and administrative support as are reasonably required to
perform his obligations under this Agreement. As a consultant, Executive shall
not be an employee or an “executive officer” of the Company, and the Company
shall prepare all public filings and reports accordingly.

(c) In order to avoid any actual or perceived conflict of interest during the
Consulting Period, Executive agrees that, during the Consulting Period, he will
not, directly or indirectly, own, manage, operate, join, control, or participate
in the ownership, management, operation, or control of, or be involved as an
officer, director, employee, consultant, independent contractor, limited or
general partner, member, shareholder, joint venturer, advisor, or otherwise of,
any profit or nonprofit business or organization which competes with the
business of the Company as conducted on the Effective Date (the “Company
Business”). The foregoing limitation will not prohibit Executive from (i) owning
any publicly traded business or any private business where his interest is
passive or less than five percent, or (ii) participating in any business or
organization that derives less than five percent (5%) of its revenues from a
business that competes with the Company Business, provided that Executive’s
services or involvement does not relate to that portion of the business or
organization’s operations that compete with the Company Business.

3. Employment Termination Payments.

(a) Disclaimer. Executive acknowledges and agrees that, except as provided in
this Agreement, as of the Effective Date, Executive has no contractual or other
entitlement, including any vested or pro-rata entitlement or earning, to any
payments, benefits, damages, awards, or compensation from the Company or any of
its subsidiaries, including but not limited to, any entitlement, earning or
interest in the Company’s 2012 MBO Bonus program. Executive further agrees to
accept the consideration set forth in this Agreement, in lieu and in place of
any continued participation in any Company bonus programs in which Executive
would ordinarily have participated through the Employment Termination Date.

(b) Payment of Salary and Receipt of All Benefits. On the Employment Termination
Date, the Company shall pay Executive all accrued wages through the Employment
Termination Date, including accrued, unused vacation and any other benefits owed
to Executive. Executive shall submit all business expenses incurred by him no
later than five business days after

 

-3-



--------------------------------------------------------------------------------

the Employment Termination Date, in accordance with the Company’s travel and
expense policies. The Company shall promptly reimburse Executive for all
reasonable and properly documented business expenses that are submitted by him
in accordance with the Company’s policies and this Section 3(b). Subject to the
terms of this Agreement, Executive acknowledges and agrees that upon receipt of
his final paycheck, and receipt of the expense reimbursements described above,
and other than the consideration set forth in this Agreement, the Company shall
have paid or provided all salary, wages, bonuses, accrued vacation/paid time
off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.

(c) Cash Severance. Subject to the release having first become effective as
specified in Section 4(c), within eight (8) days of the Initial Release
Effective Date (as defined below), the Company shall pay to Executive a
severance payment of $374,500.00, less all applicable taxes and other authorized
withholding.

(d) COBRA. For a period of eighteen (18) months following the Employment
Termination Date, or until Executive has secured other employment offering
substantially similar medical benefit coverage, whichever occurs first (the
“Coverage Period”), the Company shall (i) reimburse Executive for the payments
Executive makes for coverage for Executive and his eligible dependents who were
covered under the Company’s group health plans immediately prior to the
Employment Termination Date under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), provided Executive timely elects and pays for
continuation coverage pursuant to COBRA within the time period prescribed
pursuant to COBRA (“COBRA Reimbursements”), or (ii) for any portion of the
Coverage Period in which Executive and his eligible dependents are not eligible
for COBRA due to the expiration of Executive’s eligibility for COBRA coverage,
reimburse Executive for the monthly premiums for continued healthcare coverage
under an individual policy covering Executive and his eligible dependents (which
monthly reimbursement shall not exceed the net after-tax amount of Executive’s
COBRA premium as of the Employment Termination Date and the period over which
monthly reimbursement would be made would not exceed such eighteen (18) month
period pursuant to Section 1.409A-1(b)(9)(v)(B) of the Treasury Regulations).
The foregoing payments shall, to the extent practicable, be made by the Company
directly to the insurance policy carrier on Executive’s behalf; provided that if
such payment method is not practicable, then such payments shall be made to
Executive consistent with the Company’s normal expense reimbursement policy,
provided that Executive submits documentation to the Company substantiating his
payments for COBRA or other healthcare coverage, with such reimbursement
occurring within thirty (30) days of Executive’s submission of said
documentation. Notwithstanding the foregoing in this Section 3(d), if the
Company determines in its sole discretion that it cannot provide the foregoing
reimbursements with respect to COBRA Reimbursements or other healthcare coverage
in a manner that is exempt from Section 409A of the Code, or that is
non-discriminatory under Section 105(h) of the Code or any other section of the
Code, or without violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), then, in any case, the Company
shall instead pay to Executive lump sum amounts, which would be approximately
equal, on a net after-tax basis, to the monthly COBRA premium for Executive and
his eligible dependents as of the Employment Termination Date, over the Coverage
Period (or the remaining portion thereof), for the benefit of Executive on the
first day of each calendar month during the Coverage Period or such remaining
portion thereof.

 

-4-



--------------------------------------------------------------------------------

(e) Benefits. Executive’s health insurance benefits shall cease on the last day
of August 2012, subject to Executive’s right to continue his health insurance
under COBRA and to reimbursement for COBRA premiums pursuant to Section 3(d)
above. Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vacation, and paid time off, shall cease as of
the Employment Termination Date.

(f) Attorney’s Fees. The Company shall reimburse Executive for his reasonable
and customary attorney’s fees incurred in connection with the preparation of
this Agreement, by direct payment to Gunderson Dettmer, LLP, in an amount not to
exceed $7,500.00.

4. Other Compensation Items.

(a) Consulting Period Payments. During the Consulting Period, the Company will
pay to Executive, in each case less all applicable taxes and other authorized
withholding:

(i) $1,000.00 per month, payable pursuant to the payroll practices of the
Company on the Company’s last payroll date of each calendar month through
August 31, 2013, and

(ii) a lump sum in the amount of $177,775.00, payable on or before February 15,
2013, in compliance with the short term deferral rule under
Section 1.409A-1(b)(4) of the Treasury Regulations.

(b) Equity. The Executive’s Stock Awards will remain outstanding and continue to
vest during the Consulting Period, except for Performance Awards which cease
vesting on the Employment Termination Date, as set forth on the schedule
attached to this Agreement as Exhibit C. “Stock Awards” means all stock options,
restricted stock, and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof and “Performance Awards” means any Stock Awards
granted pursuant to the Company’s performance-based compensation bonus plan or
pursuant to any agreement that Executive has entered into with the Company
providing for an equity bonus payment or equity vesting based upon the
Executive’s or the Company’s performance.

(c) General Release of Claims by Executive. Executive’s right to receive any of
the payments or other compensation to be made to Executive pursuant to Section 3
and this Section 4 shall be contingent on Executive providing to the Company a
full and complete general release in the form attached hereto as Exhibit A (the
“Release”) within twenty-one (21) days following the Employment Termination Date
and Executive’s failure to revoke such Release within the time period provided
therein. The date on which the Release becomes effective shall be considered the
“Initial Release Effective Date.” In the event the time period for executing the
Release and the failure to revoke such Release begins in one calendar year and
ends in the subsequent calendar year, the Executive’s right to receive any of
the payments or other compensation to be made or paid to the Executive pursuant
to Section 3 and this Section 4 shall not begin or occur until the second
calendar year.

 

-5-



--------------------------------------------------------------------------------

5. Section 409A. Notwithstanding any provision in this Agreement to the
contrary, each of the payments provided for under Sections 3, 4 and 6 of this
Agreement are intended to constitute separate payments for purposes of section
1.409A-2(b)(2) of the Treasury Regulations. To the extent such payments are
scheduled to be made between the Employment Termination Date and March 15, 2013,
they are intended to be payable pursuant to the “short-term deferral” rule set
forth in section 1.409A-1(b)(4) of the Treasury Regulations and as such to be
exempt from application of Section 409A to the maximum extent permitted under
the applicable Treasury Regulation sections. To the extent such payments are to
be made following said March 15th, they are intended to be payments made at a
specified time or pursuant to a fixed payment schedule (pursuant to the regular
payroll practices of the Company) in a manner intended to comply with the
distribution requirements of Section 1.409A-3(a)(4) and Section 1.409A-3(a)(4)
of the Treasury Regulations. The parties agree that payment of any severance
amount payable hereunder that could be deemed to be subject to the delay in
payment required under Section 409A(a)(2)(B)(i) (payments made to certain
“specified employees” of certain publicly-traded companies in connection with
the employee’s “separation from service”) will in any event be paid no earlier
than six (6) months following Executive’s separation from service if paid in the
manner specified in this Agreement. Neither the Company nor Executive will have
the right to accelerate or delay any payment of severance payments hereunder.

6. Consulting Termination Payments. If the Consulting Period terminates prior to
August 31, 2013 as a result of (a) the Company’s termination of the Consulting
Period for any reason, (b) Executive’s termination of the Consulting Period for
Good Reason, or (c) Executive’s death or Disability, then Executive shall
continue to be entitled to receive the benefits set forth in Section 4(a) and
(b) above notwithstanding that his service hereunder terminates prior to
August 31, 2013; provided that:

(x) all as-yet-unpaid cash payments owed under this Agreement shall be paid as
set forth below in this Section 6; and

(y) any Stock Awards that vest pursuant to this Agreement shall be treated as if
applicable service requirements had been satisfied through August 31, 2013,
which date shall be the applicable service termination date for purposes of
determining the post-termination exercise period for stock options.

The benefits described above in this Section 6 are referred to the “Consulting
Severance Payment”), and these payments will be made less any applicable tax
withholding, in exchange for and conditioned upon the Executive’s execution of a
Supplemental Release, the form of which is attached hereto as Exhibit B (the
“Supplemental Release”). The Consulting Severance Payment shall be conditioned
on the Executive’s Supplemental Release being executed no later than the
Consulting Termination Date, and becoming effective no later than 7 days
following such date. The date on which the Supplemental Release becomes
effective shall be considered the “Supplemental Release Effective Date.” The
cash portion of the Consulting Severance Payment (less any applicable tax
withholding) will be paid as follows: (i) that portion of the cash Consulting
Severance Payment otherwise scheduled under Section 4(a) above to be paid on or

 

-6-



--------------------------------------------------------------------------------

prior to March 15, 2013 shall be paid in a lump sum within seven (7) days
following the Supplemental Release Effective Date, and (ii) that portion of the
cash Consulting Severance Payment otherwise scheduled under Section 4(a)(i)
above to be paid after March 15, 2013 shall be made on the date(s) specified
under Section 4(a)(i), which schedule is intended to satisfy the fixed schedule
requirements of Sections 1.409A-3(a)(4) and 1.409A-3(i)(1) of the Treasury
Regulations. The accelerated vesting portion of the Consulting Severance Payment
shall be effective on the Supplemental Release Effective Date.

7. Representations, Warranties and Covenants.

Executive represents and warrants that:

(a) He has carefully read and fully understands all of the provisions of this
Agreement;

(b) During the course of his employment, he is not aware of any injuries for
which he might be entitled to compensation pursuant to California’s Workers
Compensation law;

(c) He has not initiated or participated in, and has no present intent of
initiating or participating in, any investigative or adversarial proceedings of
any kind, with respect to any person or entity identified as a releasee pursuant
to the attached Initial Release or the Supplemental Release, nor will he do so
in the future, except as may be required to enforce the terms of this Agreement,
or as are otherwise consistent with the proviso concerning non-waivable claims
set forth in the Initial Release and the Supplemental Release. With respect to
any such non-waivable claims, however, Executive agrees to waive his right (if
any) to any monetary or other recovery should any governmental agency or other
third party pursue any claims on Executive’s behalf, either individually, or as
part of any collective action; and

(d) As a matter of fact, Executive’s age played no part in any of the Company’s
decisions or actions affecting Executive.

8. Non-disparagement. Executive agrees that he shall not disparage the Company,
its board members, officers, executives or business. The Company agrees that
neither its directors nor its officers shall disparage Executive, and shall take
reasonable steps to communicate the Company’s obligations in this regard to its
directors and officers. Nothing in this provision shall be construed to prevent
any party from giving truthful testimony pursuant to a valid subpoena or other
judicial process.

9. Confidential Information; Return of Company Property.

(a) Executive hereby expressly confirms his continuing obligations to the
Company pursuant to the Employment, Confidential Information, Invention
Assignment and Arbitration Agreement, dated September 12, 2008, a copy of which
is attached to this Agreement as Exhibit D.

(b) On or before the Initial Release Effective Date, Executive shall return to
the Company all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the

 

-7-



--------------------------------------------------------------------------------

Company’s customers, business plans, marketing strategies, products, processes
or business of any kind and/or which contain proprietary information or trade
secrets which are in the possession or control of Executive or his agents or
representatives, other than such items as are necessary for the provision of his
services hereunder during the Consulting Period.

(c) On or before the Initial Release Effective Date, Executive shall return to
the Company all equipment of the Company in his possession or control, other
than such items as are necessary for the provision of his services hereunder
during the Consulting Period, provided, however, that as set forth in Section 2,
above, Executive shall be permitted to retain his Company-provided laptop
computer, iPad and mobile phone, after the Company IT department removes any
pertinent files from each of them, which activity shall be completed on or
before the Initial Release Effective Date.

(d) Upon the request of the Company, Executive shall deliver to the Company a
signed statement certifying compliance with this Section 9 prior to the receipt
of any post-termination benefits described in this Agreement.

10. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles. In all cases, this Agreement shall be interpreted in
accordance with its plain meaning, and not strictly for or against either party.

11. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

 

(a) If to the Company:

   Tessera Technologies, Inc.       3025 Orchard Parkway       San Jose, CA
95134       Phone: 408-321-6000       Fax: 408-321-2905       Attn: General
Counsel   

(b) If to Executive:    

   Michael Anthofer   

[ADDRESS REDACTED]

12. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the Parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever Executive’s obligation to provide the binding release
to all entities intended to be released hereunder.

 

-8-



--------------------------------------------------------------------------------

13. Understanding and Authority. The Parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

14. Integration, Modification and Survival. This Agreement, together with all
documents referenced herein, contains the entire agreement of the Parties with
regard to the separation of Executive’s employment, and supersedes and replaces
any prior agreements as to that matter, including, without limitation, the
Earlier Employment Agreements. For the sake of clarity, any prior agreements
reflecting the terms of Stock Awards and Performance Awards will continue in
existence and, except as modified in this Agreement, shall continue pursuant to
their terms. This Agreement may not be changed or modified, in whole or in part,
except by an instrument in writing signed by Executive and an executive officer
of the Company. Sections 3 (“Employment Termination Payments”), 4 (“Other
Compensation Items), 5 (“Section 409A”), 6 (“Consulting Termination Payments”),
7 (“Representations, Warranties and Covenants”), 8 (“Non-disparagement”), 9
(“Confidential Information; Return of Company Property “), 10 (“Choice of Law”),
11 (“Notices”), 12 (“Severability”), 13 (“Understanding and Authority”), 14
(“Integration, Modification and Survival”), 16 (“Benefit”) and 18 (“Successors”)
of this Agreement shall survive termination of Executive’s employment by the
Company.

15. Execution in Counterparts. This Agreement may be executed in counterparts
with the same force and effectiveness as though executed in a single document.

16. Benefit. All obligations under this Agreement shall be binding upon the
heirs, executors, administrators, or other legal representatives or assigns of
the Parties. The Company shall take all reasonable steps to ensure that any
successor entity or acquirer of the Company is bound by and agrees to abide by
and comply with the obligations of the Company set forth in this Agreement.

17. RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER; BY HIS SIGNATURE BELOW, EXECUTIVE
ACKNOWLEDGES THAT HE UNDERSTANDS THIS RIGHT AND HAS EITHER CONSULTED WITH A
LAWYER OR DETERMINED NOT TO DO SO.

18. Successors. The rights and obligations under this Agreement shall inure to
the benefit of and be binding upon (i) the successors and assigns of the
Company, and (ii) Executive’s heirs, executors, and legal representatives upon
your death. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all its
business and/or assets to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Except in the event of
Executive’s death, his rights and obligations under this Agreement may not be
assigned.

The Parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

Executive       TESSERA TECHNOLOGIES, INC. /s/ Michael Anthofer       By:   /s/
Bernard J. Cassidy Michael Anthofer       Name:   Bernard J. Cassidy        
Title:   Executive Vice President & General Counsel Date:   August 14, 2012    
  Date:   August 14, 2012         TESSERA GLOBAL SERVICES, INC.         By:  
/s/ Bernard J. Cassidy         Name:   Bernard J. Cassidy         Title:  
Executive Vice President & General Counsel         Date:   August 14, 2012

[SIGNATURE PAGE TO SEPARATION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL RELEASE

This General Release of Claims (“Release”) is entered into as of this
        day of             , 2012, among Michael Anthofer (“Executive”), Tessera
Technologies, Inc., a Delaware corporation, and Tessera Global Services, Inc., a
Delaware corporation (together, the “Company”) (collectively referred to herein
as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Separation
Agreement dated as of August 14, 2012 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 3 of the Agreement, subject to Executive’s execution of
this Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

1. In consideration of the benefits received under the Agreement, Executive, on
behalf of himself and his executors, heirs, administrators, representatives and
assigns, hereby agrees to release and forever discharge the Company and all
predecessors, successors and their respective parent corporations, affiliates,
related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
executives, attorneys, agents and representatives, and employee benefit plans in
which Executive is or has been a participant by virtue of his employment with
the Company, from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to Effective Date (as defined in the Agreement), arising directly or indirectly
out of, relating to, or in any other way involving in any manner whatsoever
Executive’s employment or Board membership by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Older Workers Benefit Protection Act, the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the California Family Rights Act,
the California Labor Code and similar state or local statutes, ordinances, and
regulations. Notwithstanding the generality of the foregoing, Executive does not
release the following claims and rights:

 

A-1



--------------------------------------------------------------------------------

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to any written
indemnification agreements which have been entered into between Executive and
the Company and any of its affiliates, (iii) coverage under any of the Company’s
insurance policies for third party claims based on Executive’s employment with
the Company, or (iv) indemnity pursuant to the Company’s certificate of
incorporation or its by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that Executive does release his right to secure
any damages for alleged discriminatory treatment;

(c) Any claims arising from or related to the Company’s executory obligations
under the Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has had the opportunity of a full twenty-one (21) days within which to
consider this Agreement before signing it, and that if he has not availed
himself of that full time period that he has failed to do so knowingly and
voluntarily.

(c) He has seven (7) days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to the General Counsel of the Company, and his acceptance will not be effective
until that revocation period has expired;

 

A-2



--------------------------------------------------------------------------------

(d) He is, through this Release, releasing the Company and its officers, agents,
directors, supervisors, executives, representatives, successors and assigns and
all persons acting by, through, under, or in concert with any of them, from any
and all claims he may have against the Company or such individuals, including
but not limited to claims for age discrimination under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.); and

(e) He understands that rights or claims under the ADEA that may arise after the
date this Agreement is signed are not waived.

(f) He understands that, notwithstanding any contrary language in this
Agreement, rights or claims that may not be released, waived or compromised by
private agreement, are not waived.

4. Reaffirmation by Executive. Executive hereby reaffirms the representations,
warranties and covenants contained in Section 7 of the Agreement as of the date
hereof.

5. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of California, including all matters of
construction, validity and performance, without regard to conflicts of law
principles. In all cases, this Release shall be interpreted in accordance with
its plain meaning, and not strictly for or against either party.

6. Entire Agreement; Amendment. This Release and the Agreement contain the
entire agreement of the parties with regard to the subject matter hereof and
thereof, and supersede and replace any prior agreements as to that matter. This
Release may not be changed or modified, in whole or in part, except by an
instrument in writing signed by Executive and an executive officer of the
Company.

7. Counterparts. This Release may be executed in counterparts with the same
force and effectiveness as though executed in a single document.

8. Expiration of Release. This Release is null and void if the Company has not
received a copy executed by the Executive within twenty-one (21) days following
the Employment Termination Date. This Release will become effective after it has
been signed by all Parties and after the revocation period described in
Section 3(c) above has expired without Executive’s revocation of this Release.

9. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Release voluntarily, without any duress or undue influence on the
part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other releasees.
Executive further acknowledges that: (a) he has read this Release; (b) he has
been represented in the preparation, negotiation, and execution of this Release
by legal counsel of his own choice or has elected not to retain legal counsel;
(c) he understands the terms and consequences of this Release and of the
releases it contains; and (d) he is fully aware of the legal and binding effect
of this Release.

(Signature Page Follows)

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Release as of the date first written above.

 

Executive    TESSERA TECHNOLOGIES, INC.          By:
                                                                             

Michael Anthofer

   Name:      Title: Date:        Date:
                                                                              
TESSERA GLOBAL SERVICES, INC.      By:                                          
                                         Name:      Title:      Date:
                                                                             



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTAL RELEASE

This General Release of Claims (“Supplemental Release”) is entered into as of
this             day of             , 201        , among Michael Anthofer
(“Executive”), Tessera Technologies, Inc., a Delaware corporation, and Tessera
Global Services, Inc., a Delaware corporation (together, the “Company”)
(collectively referred to herein as the “Parties”).

WHEREAS, Executive and the Company are parties to that certain Separation
Agreement dated as of August 14, 2012 (the “Agreement”);

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under Section 4 of the Agreement, subject to Executive’s execution of
this Supplemental Release; and

WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the Consulting Severance
Payment (as defined in the Agreement) payable to Executive pursuant to the
Agreement, the adequacy of which is hereby acknowledged by Executive, and which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:

1. Executive hereby verifies and confirms his renewed agreement to the terms of
the Agreement, including but not limited to the release and waiver of any and
all claims relating to his employment with the Company delivered by Executive to
the Company on                     , 2012 (the “Initial Release”), and further
extends such Initial Release to any Claims (as defined in the Initial Release)
that may have arisen after the date thereof through the date hereof, including
but not limited to claims under any local ordinance or state or federal
employment law, including laws prohibiting discrimination in employment on the
basis of race, sex, age, disability, national origin, or religion, as well as
any claims for misclassification, wrongful discharge, breach of contract,
attorneys’ fees, costs, or any claims of amounts due for fees, commissions,
stock options, expenses, salary, bonuses, profit sharing or fringe benefits.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims and rights:

(a) Claims for: (i) indemnity pursuant to California law (including but not
limited to Cal. Labor Code Section 2802), (ii) indemnity pursuant to any written
indemnification agreements which have been entered into between Executive and
the Company and any of its affiliates, (iii) coverage under any of the Company’s
insurance policies for third party claims based on Executive’s employment with
the Company, or (iv) indemnity pursuant to the Company’s certificate of
incorporation or its by-laws;

(b) The right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination, or any claim that the waiver of claims
under the Age Discrimination in Employment Act of 1967 (“ADEA”) was not knowing
or voluntary; provided, however, that Executive does release his right to secure
any damages for alleged discriminatory treatment;



--------------------------------------------------------------------------------

(c) Any claims arising from or related to the Company’s executory obligations
under the Agreement; and

(d) Any other claims that cannot be released by private agreement.

2. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

3. In accordance with the Older Workers Benefit Protection Act of 1990,
Executive acknowledges that he is aware of the following:

(a) He has a right to consult with an attorney before accepting this offer;

(b) He has had the opportunity of a full twenty-one (21) days within which to
consider this Agreement before signing it, and that if he has not availed
himself of that full time period that he has failed to do so knowingly and
voluntarily.

(c) He has seven (7) days after accepting this offer to revoke his acceptance in
writing, addressed and delivered no later than the expiration of the seventh day
to the General Counsel of the Company, and his acceptance will not be effective
until that revocation period has expired;

(d) He is, through this Release, releasing the Company and its officers, agents,
directors, supervisors, executives, representatives, successors and assigns and
all persons acting by, through, under, or in concert with any of them, from any
and all claims he may have against the Company or such individuals, including
but not limited to claims for age discrimination under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et seq.); and

(e) He understands that rights or claims under the ADEA that may arise after the
date this Agreement is signed are not waived.



--------------------------------------------------------------------------------

(f) He understands that, notwithstanding any contrary language in this
Agreement, rights or claims that may not be released, waived or compromised by
private agreement, are not waived.

4. Return of Company Property. Executive’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with or service to the Company, or
otherwise belonging to the Company.

5. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the Consulting Severance Payment, the Company has
paid or provided all consulting fees, salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive.

6. Reaffirmation by Executive. Each Party hereby reaffirms the representations,
warranties and covenants contained in Section 7 of the Agreement as of the date
hereof.

7. Choice of Law. This Supplemental Release shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles. In all cases, this Supplemental Release shall be
interpreted in accordance with its plain meaning, and not strictly for or
against either party.

8. Entire Agreement; Amendment. This Supplemental Release, the Release and the
Agreement contain the entire agreement of the parties with regard to the subject
matter hereof and thereof, and supersede and replace any prior agreements as to
that matter. This Supplemental Release may not be changed or modified, in whole
or in part, except by an instrument in writing signed by Executive and an
executive officer of the Company.

9. Counterparts. This Supplemental Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.

10. Expiration of Supplemental Release. This Supplemental Release is null and
void if the Company has not received a copy executed by the Executive within 10
days following the Consulting Termination Date (as defined in the Agreement).
This Supplemental Release will become effective after it has been signed by all
Parties.

11. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Supplemental Release voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
releasees. Executive further acknowledges that: (a) he has read this
Supplemental Release; (b) he has been represented in the preparation,
negotiation, and execution of this Supplemental Release by legal



--------------------------------------------------------------------------------

counsel of his own choice or has elected not to retain legal counsel; (c) he
understands the terms and consequences of this Supplemental Release and of the
releases it contains; and (d) he is fully aware of the legal and binding effect
of this Supplemental Release.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Supplemental Release as of the date first written above.

 

Executive     TESSERA TECHNOLOGIES, INC.

 

    By:  

 

Michael Anthofer     Name:         Title:   Date:  

 

    Date:  

 

      TESSERA GLOBAL SERVICES, INC.       By:  

 

      Name:         Title:         Date:  

 



--------------------------------------------------------------------------------

EXHIBIT C

Equity Vesting Schedule

Stock Options

 

Grant

Number

   Grant
Date      Price      Shares
Granted      Shares Vested
as of 8/14/12      Additional Shares
Scheduled to Be
Vested by 8/31/13  

00004019

     09/09/11       $ 12.52         22,000         5,042         5,500   

00003661

     08/18/10       $ 16.02         25,000         11,979         6,771   

00003351

     08/19/09       $ 26.16         25,000         18,229         6,771   

00002722

     09/29/08       $ 14.91         150,000         143,750         6,250   

Restricted Stock

 

Grant

Number

   Grant
Date      Price      Shares
Granted      Shares
Vested as
of 8/14/12      Additional Shares
Scheduled to Be
Vested by 8/31/13  

00002723

     09/29/08       $ 0.001         25,000         18,750         6,250   

Excluded Performance Awards

 

Grant

Number

   Grant
Date      Price      Shares
Granted      Shares
Vested as
of 8/14/12      Additional Shares
Scheduled to Be
Vested by 8/31/13  

00003671

     08/08/10       $ 0.001         15,000         1,927         Zero   

00003448

     08/19/09       $ 0.001         15,000         5,677         Zero   



--------------------------------------------------------------------------------

EXHIBIT D

Employment, Confidential Information, Invention Assignment and

Arbitration Agreement